                         *
             Case 2:20-cv-00012-JRS-MJD Document 53-1 Filed 08/31/20 Page 1 of 2 PageID #: 667




                      ~
                           ~

                                 <l
                          ~
                    3




                                                        ti
                                       J
                                  Lt


                                                        j
                                                  VJ
                              j


                                             _f
                         ~




                                                    •
         I
         I ;
     I
    a1-~'L,:64;
I




              I
     V[,     ~

              ~
Case 2:20-cv-00012-JRS-MJD Document 53-1 Filed 08/31/20 Page 2 of 2 PageID #: 668




                  --       -~--




      --i--+----       -   - -         - - - - - -
